Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 18-19 of copending Application No. 15/976579 in view of Glasnapp (US 20140348780), Brzeczko et al. (US 2008/0181962 A1) and Rocephin® for injection instruction, Roche Pharmaceuticals, 2004, down loaded from https://www.accessdata.fda.gov/drugsatfda_docs/label/2004/50585s057,50624s027lbl.pdf .  
‘579 Claim the employment of topical aqueous solution of ceftriaxone for treating a bacterial nail infection comprising applying the composition directly to the nails, wherein the ceftriaxone solution are made from ceftriaxone for injection USP with a concentration of approximately 1% to 10%. 
 ‘579 does not expressly claims method of using the topical composition for treating bacterial infection by applying the composition directly to skin or mucosal tissue, nor the particular dose regimens recited herein.
However, Glasnapp teach that ceftriaxone is among those antibiotics suitable for topical application to mucosal or skin, Expressly recited application include topical, vaginal, intranasal, 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to make and use a suitable topical composition of ceftriaxone made from those known commercial products (e.g., Rocephin®), such as mouth rinses, nasal sprays, solution, cream, ointment, powder, for treatment of bacterial infection by directly applying the composition to infected skin or mucosal, such as oral rinsing, nasal spray, spray onto skin, vaginal application, or via inhalation to lung.
A person of ordinary skill in the art would have been motivated to make and use a suitable topical composition of ceftriaxone made from those known commercial products (e.g., Rocephin®), such as mouth rinses, nasal sprays, solution, cream, ointment, powder, for treatment of bacterial infection by directly applying the composition in a suitable dosage form, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In instant case, a unit dosage has been known in the range of 250 mg to 2g, it would have been within the purview of ordinary skill in the art to find out the optimum or workable range in term of concentration and daily amount through routine experimentation. 
This is a provisional nonstatutory double patenting rejection.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 25, 32-36 of copending Application No. 16/790395 in view of Glasnapp (US 20140348780), Brzeczko et al. (US 2008/0181962 A1) and Rocephin® for injection instruction, Roche Pharmaceuticals, 2004, down loaded from https://www.accessdata.fda.gov/drugsatfda_docs/label/2004/50585s057,50624s027lbl.pdf .  
‘395 Claims a method of treating body surface comprising  topically administering a topical composition comprising antibiotics, such as ceftriaxone, to a target site, e.g., skin, a vagina, a nasal passage, or anal cavity.
 ‘395 does not expressly claims method of using the topical composition for treating bacterial infection by applying the composition directly to skin or mucosal tissue, nor the particular dose regimens recited herein, and the ceftriaxone employed in the composition is from those “for injection powder”. .
However, Glasnapp teach that ceftriaxone is among those antibiotics suitable for topical application to mucosal or skin, Expressly recited application include topical, vaginal, intranasal, via inhalation, mouth rinse, transdermal etc. The topical composition may be in various dosage forms such as mouth rinses, nasal sprays, solutions, oral solutions, inhalation solution, gels, oral liquids suspensions, ointments, creams, ointments, anhydrous solutions, lotions, and capsules, among others. See, particularly, paragraphs [0009], [0034] to [0037], [0041] and the claims. Brzeczko  et al. teach a method of making pharmaceutical composition in dry powder forms. The method is suitable for various antibiotics, including ceftriaxone, and the powder dosage form may be made to be suitable for inhalation. See, particularly, paragraph [0010], [0029]-[0031] and [0071]. Rocephin® for injection instruction reveals that Rocephin® (ceftriaxone) for injection has been known and available in the art, which is in powder form and may be reconstituted for injection, and the drug has been particularly known for treating lower respiratory tract infections, acute bacterial otitis media, skin and skin structural infections, urinary tract infection. Uncomplicated gonorrhea, pelvic inflammatory disease caused by Neisseria gonorrhoeae, bacterial septicemia, etc. The unit dosage is in the range of 250 mg to 2g. See, the entire document.  
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to make and use a suitable topical composition of ceftriaxone made from those known commercial products, such as mouth rinses, nasal sprays, solution, cream, ointment, powder, for treatment of bacterial infection by directly applying the composition to infected skin or mucosal, such as oral rinsing, nasal spray, spray onto skin, vaginal application, or via inhalation to lung.
A person of ordinary skill in the art would have been motivated to make and use a suitable topical composition of ceftriaxone made from those known commercial products, such as mouth rinses, nasal sprays, solution, cream, ointment, powder, for treatment of bacterial infection by directly applying the composition in a suitable dosage form, such as solution, cream, powder, to infected skin or mucosal, such as oral rinsing, nasal spray, spray onto skin, vaginal application, or via inhalation to lung because ceftriaxone has been known to be suitable for topical application, such as vaginal, intranasal, oral rinsing, and inhalation, and is particularly known for treating skin or skin structural infection, lower respiratory tract infection, pelvic infection etc. Further those topical dosage forms employed herein are old and well-known in the art, and make and use such a form suitable for particular route of administration would have been within the purview of ordinary skill in the art. As to the particularly concentration and effective amount herein recited, note, Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In instant case, a unit dosage has been known in the range of 250 mg to 2g, it would have . 
This is a provisional nonstatutory double patenting rejection.
Claim Rejections 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the topical composition comprises ceftriaxone for injection powder combined with a carrier” The specification does not clearly define phrase “ceftriaxone for injection powder”. It is not clear if it means the ceftriaxone employed herein is the ceftriaxone composition for injection, such as those commercial product, or ceftriaxone compound having the purity qualified for making injection powder, or the composition is to be used for injection. The claims are indefinite as to the ceftriaxone composition employed in the method. 
The term “approximately” in claims 2 and 4 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would The claims are indefinite as to the dosage amount of ceftriaxone encompassed thereby.
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawchuk et al. (US 7,220,431 B2), in view of Glasnapp (US 20140348780), Brzeczko et al. (US 2008/0181962 A1) and Rocephin® for injection instruction, Roche Pharmaceuticals, 2004, https://www.accessdata.fda.gov/drugsatfda_docs/label/2004/50585s057,50624s027lbl.pdf .  
  Sawchuk et al. teach a topical aqueous composition comprising antibiotics, particularly, ceftriaxone, and method of using the same for treating otitis media comprising applying the composition to the ears. See, particularly, the abstract, column 2, lines 13-33, and the claims, particularly, claim 20. 
Sawchuk et al. do not teach expressly a method of using a topical composition for treating bacterial infection by applying the composition directly to skin or mucosal tissue, with  the particular dose regimens recited, wherein the ceftriaxone is “for injection powder”..
However, Glasnapp teach that ceftriaxone is among those antibiotics suitable for topical application to mucosal or skin, Expressly recited application include topical, vaginal, intranasal, via inhalation, mouth rinse, transdermal etc. The topical composition may be in various dosage forms such as mouth rinses, nasal sprays, solutions, spray, nasal spray, oral solutions, inhalation solution, gels, oral liquids suspensions, ointments, creams, ointments, anhydrous solutions, lotions, and capsules, among others. See, particularly, paragraphs [0009], [0034] to [0037], [00040], [0041] and the claims. Brzeczko et al. teach a method of making pharmaceutical composition in dry powder forms. The method is suitable for various antibiotics, including ceftriaxone, and the powder dosage form may be made to be suitable for inhalation. See, particularly, paragraph [0010], [0029]-[0031] and [0071]. Rocephin® for injection instruction reveals that Rocephin® (ceftriaxone) for injection has been known and available in the art, and the drug has been particularly known for treating lower respiratory tract infections, acute bacterial otitis media, skin and skin structural infections, urinary tract infection. Uncomplicated gonorrhea, pelvic inflammatory disease caused by Neisseria gonorrhoeae, bacterial septicemia, etc. The unit dosage is in the range of 250 mg to 2g. See, the entire document.  
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to make a suitable topical composition of ceftriaxone made from those known commercial products (e.g. Rocephin®) , such as mouth rinses, nasal sprays, solution, cream, ointment, and powder, for treatment of bacterial infection by directly applying the composition to infected skin or mucosal, such as oral rinsing, nasal spray, spray onto skin, vaginal application, or via inhalation to lung.
A person of ordinary skill in the art would have been motivated to make and use a suitable topical composition of ceftriaxone made from those known commercial products (e.g. Rocephin®), such as mouth rinses, nasal sprays, solution, cream, ointment, and powder, for treatment of bacterial infection by directly applying the composition in the suitable dosage form, such as solution, cream, powder, to infected skin or mucosal, such as oral rinsing, nasal spray, spray onto skin, vaginal application, or via inhalation to lung because ceftriaxone, as an old and well-known antibiotics, has been known to be suitable for topical application, such as vaginal, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In instant case, a unit dosage has been known in the range of 250 mg to 2g, it would have been within the purview of ordinary skill in the art to find out the optimum or workable range in term of concentration and daily amount through routine experimentation. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627